
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3224
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 9, 2009
			Received
		
		
			December 24, 2009
			Read twice and referred to the
			 Committee on Rules and
			 Administration
		
		AN ACT
		To authorize the Board of Regents of the
		  Smithsonian Institution to plan, design, and construct a vehicle maintenance
		  building at the vehicle maintenance branch of the Smithsonian Institution
		  located in Suitland, Maryland, and for other purposes.
	
	
		1.Vehicle maintenance building, Suitland,
			 Maryland
			(a)Authority To plan, design, and
			 constructThe Board of
			 Regents of the Smithsonian Institution is authorized to plan, design, and
			 construct a vehicle maintenance building at the vehicle maintenance branch of
			 the Smithsonian Institution located in Suitland, Maryland.
			(b)Purpose of buildingThe purpose of the building shall be to
			 provide a facility to be used for housing, maintaining, and repairing vehicles
			 and transportation equipment of the Smithsonian Institution.
			2.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $4,000,000 for fiscal year
			 2010.
		
	
		
			Passed the House of
			 Representatives December 8, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
